Case 3:10-cr-00297-TJC-JBT Document 75 Filed 05/29/20 Page 1 of 3 PageID 339



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                            CASE NO. 3:10-cr-297-J-32JBT

   HENRY MANNS


                                      ORDER

         This case is before the Court on Defendant Henry Manns’s pro se Motion

   for Modification of Term of Imprisonment (Doc. 72). The Government responded

   in opposition, (Doc. 73), and Manns filed a reply, (Doc. 74). For the reasons

   stated below, the Court must deny Mann’s motion.

         On September 21, 2011, Manns pleaded guilty to Count One of the

   Indictment charging him with possessing with intent to distribute more than

   500 grams of cocaine in violation of 21 U.S.C. §§ 841(a) and 841(b)(1)(B). (Doc.

   37). Because Manns had a prior felony drug conviction, the Government filed a

   motion under 21 U.S.C. § 851 to enhance Manns’s sentence. (Doc. 14). The

   enhanced sentence raised Manns’s minimum mandatory to ten years. 21 U.S.C.

   §§ 851(a)(1) and 841(b)(1)(B). The presentence investigation report scored

   Manns with a base offense level of 26 for 500 grams of cocaine and a 3-point

   reduction for acceptance of responsibility, yielding a total offense level of 23.

   (Doc. 65 at 13). Coupled with a criminal history category of III, Manns had a
Case 3:10-cr-00297-TJC-JBT Document 75 Filed 05/29/20 Page 2 of 3 PageID 340



   Guidelines range of 57 to 71 months. Id. at 24. However, because of the § 851

   enhancement, Manns’s Guidelines sentence became 120 months. USSG

   § 5G1.1(b). At sentencing the Court varied upward and sentenced Manns to 168

   months, as well as a 12-month consecutive sentence for a violation of supervised

   release in case 3:88-cr-54-J-20TEM.

         Manns seeks a reduction in his sentence based on Amendment 782 to the

   United States Sentencing Guidelines, which lowered the base offense levels for

   most drug quantities. Based on 500 grams of cocaine, Amendment 782 lowers

   Manns’s base offense level from 26 to 24. However, because of the § 851

   enhancement, Mann’s Guidelines sentence remains 120 months. Thus, Manns

   is not entitled to a sentence reduction because the Amendment does not have

   the effect of lowering his applicable Guidelines range. USSG § 1B1.10(a)(2)(B);

   United States v. Mills, 613 F.3d 1070, 1078 (11th Cir. 2010) (“ The law is clear

   that a sentencing court lacks jurisdiction to consider a § 3582(c)(2) motion, even

   when an amendment would lower the defendant’s otherwise-applicable

   Guidelines sentencing range, when the defendant was sentenced on the basis of

   a mandatory minimum.”).

         Accordingly, it is hereby

         ORDERED:

         Defendant Henry Manns’s Motion for Modification of Term of

         Imprisonment (Doc. 72) is DENIED.


                                           2
Case 3:10-cr-00297-TJC-JBT Document 75 Filed 05/29/20 Page 3 of 3 PageID 341



           DONE AND ORDERED in Jacksonville, Florida this 29th day of May,

   2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge

   jjb
   Copies:

   Andrew Tysen Duva, AUSA
   Thomas M. Bell, Esquire
   U.S. Probation
   U.S. Pretrial Services
   U.S. Marshals Service
   Defendant




                                         3
